Title: To John Adams from William Cunningham, 18 November 1809
From: Cunningham, William
To: Adams, John



Dear Sir.
Fitchburg, Nov. 18th. 1809

Since my last of the 28th. ult. I have not had the pleasure to hear from you.
I lately received some information concerning you, which I deem it a duty of friendship to communicate. I had it from one of the Supreme Junta residing at the “Head Quarters of good principles.” It is of a confidential nature though no secrecy was imposed—and is—That yourself and Mr. Gray are to be the candidates for the first and second officers in the Commonwealth. I have no doubt but you will find that “a bush is lim’d for you.” The information was probably given to me with a view to obtain my opinion whether you would allow yourself to be a candidate. I have not given an opinion, nor could I, although acquainted with the objections you made last year to Mr. J. Q. A’s being a candidate, speak any other way than hypothetically upon the subject. If the project now agitated in the upper chamber of the caucus; by those who keep “the body and the limbs of this great sport together,” should not be shoved aside by any new occurrence in the rapid versatility of events, you may depend on being sounded on this affair. The sayings and the doings of one party seem to be to the other but “stuff to make paradoxes.” It may so appear in this case, but I believe the intention really is, if possible to tranquilize the Commonwealth by some greater unanimity in the designation of the First Magistrate. All I can say to yourself about it, is what Ulysses said to Agamemnon: You are one “in whom the tempers and the minds of all should be shut up.” Could this confidence be effected by your presidency over the counsels of the Commonwealth, there is no consideration of a private nature, that ought to get the ascendency over your obligations to the your Country. In no other view could I suppose your election auspicious to your peace or glory—in any other you would be happier as Atticus than as Cicero.
If the people could be made to abhor a fiery zealot whose
“Understanding scapes not the common cloud
of fumes, arising from a boiling breast,”
and could be made to love the man
“Whose head is clear, because his heart is cool,
By worldly competitions uninflamed,”
we might have peace, prosperity, dignity and glory. But when the greatest favourite is but a boutefeu, he perverts the power and influence of his office to excite in the people a burning emulation of his antipathies, more gratifying than a pedantic imitation of his personal and organic defects. His latent hatreds burst out into action, and like Phocion he may quell the eloquence of patriotism; or like another he may abrogate at once an offensive branch of the government. I wish we could be an exception to the experience which authorized the adage of Homer:—“Non posse beni geri rempublicam multorum imperiis.”
The conduct of England in sending Ministers resident—Envoys extraordinary—recalling one and sending another—And the conduct of France in glossing her obstinacy with some semblance of relaxation, is all so mysterious, and yet so free of riddle, that I am sometimes inclined to think that the intercourse with those powers is regulated by a scytala, by which every thing is understood which to others is unintelligible. Which of those powers is most friendly to us, is a question of no more importance than which was the best singer Corydon or Thyrsis—Damætas or Manalcas—the thoughts that either of them is so, is a delusion that has seized us through the ivory gate. It was contended by some at the outset of our Revolution, that we had justly provoked the vengeance of the Mother country. Such a sentiment, it is said, is imbibed by some in reference to our recent transactions. On the other hand, it is asserted that we have among us many who declare of Buonaparte, that “if he should burn us all into one coal we have deserved it!” These partizans, of either side, are blind as Saunder Simcox, to say the least of them, and would as soon take to their heels with whipping. They are irreclaimable by any thing else, and that had better be dispensed with. Take them into the Temple of Proserpine, and make them swear they are wronged by suspicion, it would but plunge them deeper in pollution. Epaminonds resolved not to defend a bad party, consisting of his own countrymen, nor to attack it. He was certainly right in the first, and, to a certain degree at least, he was so in the other.
On supposition that the opinion ascribed to Gen. Armstrong respecting the disposition of the Emperour, is correctly given in the gazettes. I think that Mr. Madison will be obliged to “slubber the gloss of his new fortunes with stubborn expedition.” Possibly we shall have to determine on the colour of our rose. Could we consult a faithful Pythoness, on the best method of safety, she would confirm the plan of Themistocles for the conduct of the Corcyrean War, and order us to provide the Longæ Naves, not for escape from danger, but to brave it.
I think there is some pith in the Letters of Cobbett to the King. The smuggled system of internal navigation pursued by Buonaparte may, if unobstructed in its prosecution, prove prepare a torpedo for the British navy. Buonaparte has much valour, and forty times the prudence of Antony. He will let others “go a ducking” and continue the plan of “fighting foot to foot” until he can reduce his enemy to a condition that he will not fear to take a chance with him at Actium, or Salamis.
Have you seen a Letter from our Bard Barlow to M. Gregoire? The abuses Mr. Barlow experienced from some American editors, in the mutilation and distortion of a certain Letter, is most infamous. The Letter he alledges to have been most grossly garbled, must have been a Letter to Mr. Baldwin, then a Member of the Senate from Georgia, dated Paris March 1. 1798. I never doubted the authenticity of that Letter, as it appeared in the Federal papers, and I sufferred its contents to shape my opinion of its Author. I most cheerfully submit to have the foul impression blotted out with his own hand. Most wicked, that the thoughts of men, interchanged by Letter, should be corrupted to
“Diurnals writ for regulation
Of lying, to inform the nation.”
I blush at the injustice done Mr. B. in this instance, but I am happy to meet with his correspondence with Gregoire, which has restored him to my good opinion.
I beg leave to give with my own, Mrs. Cunningham’s regards to Mrs. Adams, and your Family, / With veneration and affection, / I am, Dear Sir, / Your most obliged Friend.
Wm. Cunningham, Jr.